MODIFY and AFFIRM; and Opinion Filed July 30, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01384-CR

                       CHARLES EDWARD PHINISEE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F13-70249-H

                             MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                 Opinion by Justice Fillmore

       Charles Edward Phinisee waived a jury and pleaded not guilty to failure to register as a

sex offender. See TEX. CODE CRIM. PROC. ANN. art. 62.102(a) (West Supp. 2013). After the trial

court found Phinisee guilty, he pleaded true to one enhancement paragraph. The trial court

assessed punishment at two years’ imprisonment. On appeal, Phinisee’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to Phinisee. We advised Phinisee of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25,

2014) (identifying duties of appellate courts and counsel in Anders cases).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

        Although not an arguable issue, we note the trial court’s judgment incorrectly states

Phinisee entered a guilty plea to the offense. We modify the trial court’s judgment to show the

plea to the offense was not guilty. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas

1991, pet. ref’d).

        As modified, we affirm the trial court’s judgment.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE



Do Not Publish
TEX. R. APP. P. 47

131384F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


CHARLES EDWARD PHINISEE,                            Appeal from the Criminal District Court
Appellant                                           No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                    F13-70249-H).
No. 05-13-01384-CR        V.                        Opinion delivered by Justice Fillmore,
                                                    Justices Evans and Lewis participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to Offense” is modified to show “Not Guilty.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered July 30, 2014.




                                              -3-